Case 6:18-cv-00774-TAD-CBW Document 26 Filed 06/26/19 Page 1 of 2 PageID #: 617



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                     LAFAYETTE DIVISION

 ANTHONY L. CARMOUCHE,                              §
                                                    §     CASE NO. 6:18-CV-00774
                   Plaintiff,                       §
                                                    §
 vs.                                                §
                                                    §     DISTRICT JUDGE DOUGHTY
 CIGNA HEALTH AND LIFE INSURANCE                    §
 COMPANY,                                           §
                                                    §
                   Defendant.                       §     MAGISTRATE JUDGE
                                                    §     WHITEHURST
                                                    §

                     NOTICE OF SETTLEMENT AND JOINT MOTION FOR
                              DISMISSAL WITH PREJUDICE

        Plaintiff Anthony L. Carmouche and Defendant Cigna Health and Life Insurance

 Company1 hereby notify the Court that they have resolved all matters in dispute between them

 and that further prosecution of this lawsuit is no longer necessary. Accordingly, the parties

 request that the Court dismiss any claims that were or could have been asserted by, through, or

 on behalf of Anthony L. Carmouche in this case with prejudice with each party bearing its own

 costs and fees.




 1
         As noted in Defendant’s Notice of Removal, Answer, and other filings, the actual claims
 administrator for the Plan that provides the benefits that Mr. Carmouche seeks is Life Insurance Company
 of North America (LINA), an indirect subsidiary of Cigna Corporation. Cigna Health and Life Insurance
 Company is a separate corporation that has been misidentified as a defendant and is wholly unrelated to
 the Plan under which Mr. Carmouche seeks disability benefits.
Case 6:18-cv-00774-TAD-CBW Document 26 Filed 06/26/19 Page 2 of 2 PageID #: 618



 Date: June 26, 2019                                  Respectfully submitted,

 LAWRENCE C. BILLEAUD                                 BAKER BOTTS L.L.P.

 By: /s/ Lawrence C. Billeaud (by permission) By: /s/ Benjamin E. Gonsoulin
     Lawrence C. Billeaud – Trial Attorney        Travis J. Sales – Trial Attorney
     Louisiana Bar Number 20106                   Texas Bar Number 17532080
     706 West University Avenue                   Admitted pro hac vice
     Lafayette, Louisiana 70506                   Benjamin E. Gonsoulin
     Telephone: (337) 266-2055                    Louisiana Bar Number 34562
     Facsimile: (337) 226-2056                    Matthew G. Sheridan
     lawrencebilleaud@lawrencebilleaudlaw.com     Texas Bar Number 24088404
                                                  Admitted pro hac vice
 ATTORNEYS FOR PLAINTIFF                          BAKER BOTTS L.L.P.
 ANTHONY L. CARMOUCHE                             910 Louisiana Street
                                                  Houston, Texas 77002
                                                  Telephone: (713) 229-1378
                                                  Facsimile: (713) 229-7878
                                                  travis.sales@bakerbotts.com
                                                  ben.gonsoulin@bakerbotts.com
                                                  matthew.sheridan@bakerbotts.com

                                                      ATTORNEYS FOR DEFENDANT
                                                      CIGNA HEALTH AND LIFE
                                                      INSURANCE COMPANY




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 26th day of June, 2019, a true and correct copy of the foregoing
 was served on all parties through the Court’s Electronic Filing System (CM/ECF).

                                               /s/ Matthew G. Sheridan
                                               Matthew G. Sheridan




                                                  2
